Name: Third Commission Directive 86/547/EEC of 29 October 1986 amending Annex III B to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: nan
 Date Published: 1986-11-18

 Avis juridique important|31986L0547Third Commission Directive 86/547/EEC of 29 October 1986 amending Annex III B to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 323 , 18/11/1986 P. 0021 - 0024*****THIRD COMMISSION DIRECTIVE of 29 October 1986 amending Annex III B to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (86/547/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 13, paragraph two, indent one thereof, Having regard to the requests made by Greece, Spain, France, Ireland, Italy, Portugal and the United Kingdom, Whereas Directive 77/93/EEC laid down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; whereas those measures include measures to be taken by Member States in respect of plants, plant products and other objects coming from third countries; Whereas certain Member States have stricter measures in respect of those plants and plant products; Whereas those stricter measures include, in the requesting Member States, prohibitions of certain products originating in a third country; Whereas, if Annex III to the aforementioned Directive is amended appropriately, the Member States concerned could also impose the relevant prohibitions where the products concerned, originating in a third country, come from other Member States; Whereas, following the intentions declared by the Commission and all Member States at the time of adoption amending Council Directive 85/574/EEC (3), Annex III (B) to Directive 77/93/EEC should be amended accordingly, as an interim protective measures for a period of three years; Whereas during that period the Commission will study these protective measures in relation to the plant health situation existing in the various third countries concerned, in order to arrive, at the end of the period, at more permanent provisions; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex III B to Directive 77/93/EEC the following are hereby added: 1.2 // // // // // '11. Plants of the following genera, other than seeds, originating in third countries where Erwinia amylovora is known to occur; Chaenomeles Lindl., Cydonia Mill., Malus Mill, Pyracantha M.J. Roem, Pyrus L., Sorbus L., Stranvaesia // Greece, Spain, Portugal // 12. Plants vine (Vitis L. partim) and any other plant which can be a vector of the organism causing Pierce's disease, originating in the USA (states where Pierce's disease is known to occur) or other third countries where Pierce's disease is known to occur // Greece, Portugal 1.2 // // // // // 13. Plants of vine (Vitis L. partim), other than fruit and seeds, originating in third countries // Spain, France // 14. Fruits of the genera Cydonia Mill., Malus Mill., Prunus L., Pyrus L., Ribes L. and other fruits primarily grown in tropical regions, originating in non-European countries where relevant fruit-infesting Trypetidae (non-European) are known to occur // Spain, Portugal // 15. Without prejudice to the prohibitions applicable to plants under points 9 and 10, plants of Chaenomeles Lindl., Cydonia Mill., Malus Mill., Pyracantha M.J. Roem, Pyrus L., Sorbus L. and Stranvaesia, other than fruit and seeds, originating in third countries // Ireland // 16. Without prejudice to the prohibitions applicable to plants under Annex III A: plants of the order Coniferales other than seeds, originating in third countries // Ireland // 17. Plants, other than seeds, of Apium L., Beta L., Brassica L., Cichorium L., Cynara, Daucus L., Foeniculum Mill., Lactuca L., Nasturtium officinale R. Br., Petroselinum Hill, Raphanus L. and Spinaceae with foliage, originating in third countries // Ireland // 18. Plants and plant products with growing medium attached, originating in third countries // Ireland // 19. Wood chips and sawdust originating in third countries // Ireland // 20. Plants of the following genera, other than seeds, originating in third countries: Acacia Tourn., ex I., Acer L., Med., Chaenomeles Lindl., Cydonia Mill., Fagus L., Malus Mill., Populus L., Prunus L., Pyracantha M.R. Roem, Pyrus L., Rosa L., Salix L., Sorbus L., Stranvaesia, Ulmus L., Vitis L. // Italy // 21. Plants of Fragaria, other than fruit and seeds originating in non-European countries // Italy // 22. From 1 April to 30 November plants of Solanaceae, other than tubers and seeds, originating in third countries // Italy // 23. From 1 April to 30 November fruit of melon and water-melon, originating in non-European countries // Italy // 24. From 1 June to 30 November fruits of Ananas originating in third countries // Italy // 25. Plants of Solanaceae for planting, other than tubers of potatoes and seeds, other than from European or Mediterranean countries // United Kingdom // // // // 26. Annual and biennial plants for planting, other than seeds, other than from European or Mediterranean countries // United Kingdom // 27. Plants of Beta L. for planting originating in third countries // United Kingdom // 28. Plants of Dendranthema (DC.) Desmoul. for planting, other than seeds, originating in third countries // United Kingdom // 29. Plants of Gramineae for planting, other than seeds, originating in third countries // United Kingdom // 30. Herbaceous perennial plants, for planting, of Caryophyllaceae, Compositae, Cruciferae, Leguminosae and Rosaceae, other than seeds, other than plants of Dianthus caryophyllus L., Dendranthema (DC.) Desmoul. and Fragaria L., other than from European or Mediterranean countries // United Kingdom // 31. Plants of Cydonia Mill, Malus Mill, Prunus L., and Pyrus L. for planting, other than seeds, originating in third countries other than Algeria, Egypt, Finland, Israel, Libya, Morocco, Norway, Sweden and Tunisia // United Kingdom // 32. Plants of Fragaria L. for planting, other than seeds, originating in non-European countries other than African states, Australia, Canada, Cyprus, Israel, Lebanon, New Zealand, Syria, Turkey and Continental States of the United States of America // United Kingdom // 33. Plants of trees and shrubs for planting, other than seeds, other than plants of certain families intended for use as indoor or glasshouse ornamentals, other than from European or Mediterranean countries and other than Canada and Continental States of the United States of America // United Kingdom // 34. Soil originating in third countries // United Kingdom // 35. Potato tubers for planting from third countries, other than those originating in Austria or Switzerland officially certified as seed potatoes pursuant to Directive 66/403/EEC // United Kingdom // 36. Potato tubers for consumption originating in third countries, other than Algeria, Austria, Cyrus, Egypt, Israel, Libya, Malta, Morocco, Switzerland and Tunisia // United Kingdom // // // // 37. Seeds of Medicago sativa L., for planting, originating in third countries where Corynebacterium michiganense pv insidiosum is known to occur, other than Australia, Austria, Canada, Czechoslovakia, Finland, Israel, Romania, Republic of South Africa, Sweden and the United States of America // United Kingdom // 38. Plants of Castanea Mill., Larix Mill., Populus L. with or without leaves, Pseudotsuga Carr., Quercus L., Tsuga Carr. and Ulmus L., other than fruit and seeds originating in non-European countries // United Kingdom // 39. Plants of Zelkova Spach originating in non-European countries // Ireland, United Kingdom (Northern Ireland) // 40. Isolated bark of conifers (Coniferae) originating in third countries // Ireland, Portugal, United Kingdom'. // // Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. Member States shall immediately inform the Commission of all laws, regulations and administrative provisions adopted in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive shall apply until 31 December 1989. Article 4 This Directive is addressed to the Member States. Done at Brussels, 29 October 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 372, 31. 12. 1985, p. 25.